Oy UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF A FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2015 Commission File Number: 1-34429 PAMPA ENERGÍA S.A. (Exact Name of the Registrant as Specified in the Charter) Pampa Energy Inc. (Translation of Registrant’s Name into English) Ortiz de Ocampo 3302, Building #4 C1425DSR, City of Buenos Aires Argentina (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ This Report on Form 6-K shall be deemed incorporated by reference into the Registrant’s Registration Statement on FormF-3ASR (File No.333-208160). TABLE OF CONTENTS Forward-Looking Statements 2 Pampa Energía 3 Operating and Financial Review as of September 30, 2015, and for the Nine Months Ended September 30, 2014 and 2015 5 Recent Developments 29 We have prepared this report to provide our investors with disclosure regarding recent developments in our business and results of operations for the nine months ended September 30, 2015. The information in this report supplements information contained in our annual report on Form 20-F for the year ended December31, 2014 (File No.001-34429), filed with the U.S. Securities and Exchange Commission on May 12, 2015 (our “2014 Form 20-F”). Unless otherwise defined, all capitalized terms used herein shall have the meaning ascribed to them in our 2014 Form 20-F. FORWARD-LOOKING STATEMENTS This report contains estimates and forward-looking statements. Some of the matters discussed concerning our business operations and financial performance include estimates and forward-looking statements within the meaning of the U.S. Securities Act of 1933, as amended, and the U.S. Securities Exchange Act of 1934, as amended. Our estimates and forward-looking statements are mainly based on our current expectations and estimates on future events and trends that affect or may affect our businesses and results of operations. Although we believe that these estimates and forward-looking statements are based upon reasonable assumptions, they are subject to several risks and uncertainties and are made in light of information currently available to us. Our estimates and forward-looking statements may be influenced by the following factors, among others: · the runoff elections ( ballotage ) held on November 22, 2015 resulted inMauricio Macribeing elected as President of Argentina and any changes in government policies or interventions, including changes in the economy, foreign currency exchange controls, taxes, tariffs or regulatory framework, or in the delay or withholding of governmental approvals; · our ability to arrange financing under reasonable terms; · the outcome and timing of the tariff renegotiation process of our regulated businesses and uncertainties relating to future government approvals to increase or otherwise adjust such tariffs; · changes in the laws and regulations applicable to energy and electricity and oil and gas sectors in Argentina; · general economic, social and political conditions in Argentina, and other regions where we or our subsidiaries operate, such as the rate of economic growth, fluctuations in exchange rates of the Peso or inflation; · restrictions on the ability to exchange Pesos into foreign currencies or to transfer funds abroad; · competition in the electricity, public utility services and related industries; · the impact of high rates of inflation on our costs; · deterioration in regional and national business and economic conditions in or affecting Argentina; and · other risks factors discussed under “Item 3. Risk Factors.” in our 2014 Form 20-F . The words “believe,” “may,” “will,” “aim,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar words are intended to identify estimates and forward-looking statements. Estimates and forward-looking statements speak only as of the date they were made, and we undertake no obligation to update or to renew any estimates and/or forward-looking statements because of new information, future events or other factors. Estimates and forward-looking statements involve risks and uncertainties and are not guarantees of future performance. Our future results may differ materially from those expressed in these estimates and forward-looking statements. In light of the risks and uncertainties described above, the estimates and forward-looking statements discussed in this annual report might not occur and our future results and our performance may differ materially from those expressed in these forward-looking statements due to factors including, but not limited to, those mentioned above. 2 PAMPA ENERGÍA Pampa Energía S.A. is the largest fully integrated electricity company in Argentina. Our generation subsidiaries had an aggregate installed generating capacity of 2,217 MW as of September 30, 2015, representing % of the installed generating capacity in Argentina at such date, and generated a total of 6,272 net GWh of electricity during the nine months ended September 30, 2015, representing approximately 6.2% of total electricity generated in Argentina during such period. We own an indirect co-controlling interest in Transener, which operates and maintains the largest high voltage electricity transmission system in Argentina, with more than 18,524 km (including Transba) of high voltage transmission lines that, as of September 30, 2015, represented approximately 90% of the high voltage system in Argentina, according to the information made available by CAMMESA. We believe that our subsidiary Edenor is the largest electricity distribution company in Argentina, in terms of number of customers and electricity sold (in terms of both GWh and pesos) in 2014, based on publicly available figures released by electricity distribution companies in Argentina. Our principal assets, as of September 30, 2015, are divided among our electricity generation, transmission and distribution businesses, as follows: · Generation . Our generation assets include: - HINISA and HIDISA, two hydraulic power generation systems with an aggregate installed capacity of 653 MW located in the Province of Mendoza, which we acquired in October 2006; - Güemes, including (i) a thermal generation plant (Central Térmica Güemes) with an installed capacity of 361 MW located in General Güemes, in the Province of Salta, which we acquired in January 2007; and (ii) a thermal generation plant (Central Térmica Piquirenda) with an installed capacity of 30 MW located in Piquirenda, General San Martin, in the Province of Salta, which we acquired in March 2011; - Loma de la Lata, a thermal generation plant with an installed capacity of 553 MW (includes 178 MW from closing of the combined cycle, which started commercial operations on November 1, 2011 at 165 MW) located in the Province of Neuquén (close to one of Argentina’s largest gas fields bearing the same name as the plant), which we acquired in May 2007; and - Piedra Buena, a thermal generation plant with an installed capacity of 620 MW located in Ingeniero White, Bahia Blanca, in the Province of Buenos Aires, which we acquired in August 2007. · Transmission. We participate in the electricity transmission business through our co-controlling interest in Transener, which owns, operates and maintains the largest high voltage electricity transmission system in Argentina, and, through its subsidiary Transba, which owns and operates a separate high voltage transmission system located within the Province of Buenos Aires. We acquired our co-controlling interest in Transener in September 2006. · Distribution. We are engaged in the electricity distribution business through our subsidiary Edenor, which holds a concession to distribute electricity on an exclusive basis to the northwestern zone of the greater Buenos Aires metropolitan area and the northern portion of the City of Buenos Aires, comprising an area of 4,637 square kilometers and a population of approximately 2.8 million customers. We acquired our controlling interest in Edenor in September 2007. In addition to our principal electricity assets, we hold other non-electricity assets and investments, including: 49.72% of the capital stock of Petrolera Pampa; a 10% stake in the share capital of CIESA, a company holding 51% of TGS’s capital stock; and the character of “ Beneficiario ” (interest beneficiary) and “ Fideicomisario ”(principal beneficiary) under the MSA Trust, owner of 40% of the capital stock of CIESA; and our investments in Bodega Loma la Lata S.A. For more information about our business, see “Item 4. Our Business” in our 2014 Form 20-F. 3 Organizational structure The following chart sets forth our corporate structure. 4 OPERATING AND FINANCIAL REVIEW AS OF SEPTEMBER 30, 2015, AND FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 The following is a summary and discussion of our financial position as of September 30, 2015 and our results of operations for the nine months ended September 30, 2015. For comparative purposes, the following includes financial information as of December 31, 2014 and for the nine months ended September 30, 2014. The following tables and discussion should be read in conjunction with our unaudited consolidated financial statements as of and for the three-month and nine-month periods ended September 30, 2015,furnished with the SEC on November 19, 2015 (our “Unaudited Interim Financial Statements”) as well as our annual audited consolidated financial statements as of and for the three years ended December 31, 2014, 2013 and 2012, which are included in our 2014 Form 20-F (our “Audited Consolidated Financial Statements”). In the opinion of our management, the unaudited selected financial data discussed below includes all adjustments, consisting only of normal and recurring adjustments, necessary for the fairpresentation of this financial information in a manner consistent with the presentation under International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board made in our audited annual consolidated financial statements included in our 2014 Form 20-F. References herein to “U.S.$” are to U.S. dollars. References herein to “Ps.”, “AR$” and “Pesos” are to Argentine pesos. U.S. dollar amounts in the tables are presented solely for convenience, using the averagebetween the purchaser and seller exchange rates reported by the Banco de la Nación Argentina (“Banco Nación”), as of September 30, 2015 of U.S.$ 1.00 Ps. 9.372, unless otherwise indicated. These conversions should not be considered representations that any such amounts have been, could have been or could be converted into U.S. Dollars at that or at any other exchange rate. On November 20, 2015, the exchange rate was Ps. , to U.S.$ 1.00. As a result of fluctuations in the Dollar/Argentine Peso exchange rate, the exchange rate at such date may not be indicative of current or future exchange rates. See “Item 3. Key Information—Exchange Rates,” “Item 3. Key Information—Risk Factors—Risks Relating to Argentina—Fluctuations in the value of the Argentine Peso could adversely affect the Argentine economy, which could, in turn adversely affect our results of operations” and “Item 3. Key Information—Risk Factors—Exchange controls and restrictions on capital inflows and outflows may continue to limit the availability of international credit and could threaten the financial system and lead to renewed political and social tensions, adversely affecting the Argentine economy, and, as a result, our business” in our 2014 Form 20-F. Historically, inflation in Argentina has played a significant role in influencing the economic conditions in Argentina and, in turn, the operations and financial results of companies operating in Argentina, such as us. In accordance with IFRS, the financial information set forth in this report and in our 2014 Form 20-F has not been adjusted to reflect inflation. Inflation could therefore affect the comparability among the different periods presented in this report and in our 2014 Form 20-F. See “Risk Factors—The Argentine economy remains vulnerable and any significant decline could adversely affect our financial condition” and “—The impact of inflation in Argentina on our costs could have a material adverse effect on our results of operations” in our 2014 Form 20-F. The rate of inflation for the first nine months of 2015, as measured by the variations in the WPI and the CPI, according to National Statistics and Census Institute (Instituto Nacional de Estadística y Censos, or “INDEC”) was 10.7%. The accuracy of the measurements of inflation by INDEC has been called into question, and the actual CPI and WPI could be substantially higher than those indicated by INDEC. See “Risk Factors— The credibility of several Argentine economic indices has been called into question, which may lead to a lack of confidence in the Argentine economy and may in turn limit our ability to access the credit and capital markets” in our 2014 Form 20-F. 5 Sources of Revenues No significant changes have arisen in sources of revenues since we filed our 2014 Form 20-F. See “Item 5. Operating and Financial Review and Prospectus—Sources of Revenue” in our 2014 Form 20-F and Note 19 to our Unaudited Interim Financial Statements. Factors Affecting Our Results of Operations Other than the Secretariat of Energy’s issuance of Resolutions No.482/15 and 32/15, no significant changes have arisen in the factors affecting our results of operations or outlook for 2015 since we filed our 2014 Form 20-F. See “Recent Developments — Increase in the Electricity Generation Remuneration Scheme of SE Resolution No.482/15” in this Report, Notes 2.1, 2.2 and 4 to our Unaudited Interim Financial Statements, Note 2.3.5 to our Audited Consolidated Financial Statements and “Item 5. Operating and Financial Review and Prospectus—Factors Affecting Our Results of Operation” in our 2014 Form 20-F. Critical Accounting Policies and Judgments The following discussion should be read together with our Unaudited Interim Financial Statements and our 2014 Form 20-F. See Notes 4 and 5 to our Unaudited Interim Financial Statements and “Item 5. Operating and Financial Review and Prospects—Critical Accounting Policies and Judgments” in our 2014 Form 20-F. Income recognition on account of the RTI - SE Resolution No. 32/15 The recognition of income on account of Resolution 32/15 falls within the scope of IAS 20 “Accounting for Government Grants and Disclosure of Government Assistance,” inasmuch as it implies compensation for the expenses and investments associated with and incurred in the regular course of the provision of services under our concessions. This recognition is made at fair value when there are reasonable assurances that it will be collected and the conditions attached thereto have been satisfied. On the other hand, income on account of Resolution No. 745/05 is recognized on the basis of billings. See Notes 2 and 4 to our Unaudited Interim Financial Statements. Selected Financial Data The following tables set forth our unaudited selected financial data for the nine months ended September 30, 2014 and 2015 and as of December 31, 2014 and September 30, 2015. For the Nine Months Ended September 30, (Pesos) (unaudited) (Pesos) (unaudited) (U.S.$) (unaudited) STATEMENT OF COMPREHENSIVE INCOME (LOSS) Revenue 4,542,655,355 5,362,879,228 572,223,563 Cost of sales (4,388,209,875) (5,211,263,793) (556,046,073) Gross profit Selling expenses (503,942,444) (675,759,184) (72,104,053) Administrative expenses (590,696,994) (809,820,673) (86,408,523) Other operating income 171,079,185 330,088,169 35,220,675 Other operating expenses (249,937,847) (420,528,418) (44,870,723) Reversal of impairment of property, plant and equipment 88,406,704 25,259,957 2,695,258- Profit from share in joint ventures 7,791,702 45,552,214 4,860,458 Loss from share in associates (319,388) (1,683,091) (179,587) Operating loss before higher costs recognition and SE Resolution SE No. 32/15 Income recognition on account of the RTI - SE Resolution No. 32/15 - 3,809,727,433 406,501,007 Higher Costs Recognition - Resolution SE No. 250/13 and subsequent Notes 735,534,348 186,595,975 19,909,942 Operating profit (loss) Financial income 252,238,553 206,093,067 21,990,297 Financial cost (841,697,251) (696,665,096) (74,334,731) Other financial results 226,127,942 176,039,891 18,783,599 Financial results, net (363,330,756) (314,532,138) (33,560,834) Profit (Loss) before income tax Income tax (31,513,878) (785,825,364) (83,848,204) Total Profit (Loss) of the year 164,392, 906 Total Profit (Loss) of the year attributable to: Owners of the company 15,182,431 1,003,290,145 107,051,872 Non-controlling interest (597,666,319) 537,400,170 57,341,034 Basic earnings (loss) per share from continuing operations 0.0116 0.7634 0.0815 Diluted earnings (loss) per share from continuing operations 0.0151 0.6378 0.0681 Basic earnings (loss) per ADS from continuing operations 0.0005 0.0305 0.0033 Diluted earnings (loss) per ADS from continuing operations 0.0006 0.0255 0.0027 Weighted average amount of outstanding shares 1,314,310,895 1,314,310,895 140,238,038 CASH FLOW DATA Net cash generated by operating activities 1,973,335,129 2,756,747,142 294,147,156 Net cash used in investing activities (1,857,939,595) (3,975,728,627) (424,213,469) Net cash generated by (used in) financing activities (241,375,463) 1,185,353,103 126,478,137 (1) Solely for the convenience of the reader, Peso amounts as of September 30, 2015 have been translated into U.S.$ at the averagebetween the purchaser and sellerexchange rates for U.S.$ quoted by Banco Nación on September 30, 2015 of Ps. 9.372 to U.S.$ 1.00. (2) See Note 2.3 to our Audited Consolidated Financial Statements. (3) Diluted earnings (loss) per share are calculated by adjusting the weighted average of outstanding common shares to reflect the conversion of all potential dilutive common shares. The Company has a type of potential dilutive common shares, which consist of warrants. 6 For the Nine Months Ended September 30, (Pesos) (unaudited) (Pesos) (unaudited) Revenue Generation 1,565.3 1,902.2 Transmission 489.6 671.2 Distribution 2,748.2 2,911.2 Holding and others 279.2 629.8 Eliminations (50.1) (80.3) Subtotal revenue 5,032.2 6,034.1 Sales from interest in joint ventures (489.6) (671.2) Total revenue 4,542.7 5,362.9 Gross profit (loss) Generation 723.8 895.7 Transmission 129.6 219.1 Distribution (717.8) (977.9) Holding and others 153.3 238.3 Eliminations (4.9) (4.6) Subtotal gross profit 284.0 370.7 Gross loss from interest in joint ventures (129.6) (219.1) Total gross profit 154.4 151.6 Operating profit (loss) Generation 667.5 673.9 Transmission 54.3 126.2 Distribution (915.7) 1,666.3 Holding and others 53.3 255.3 Eliminations (0.4) - Subtotal operating profit (loss) (141.0) 2,721.8 Operating loss from interest in joint ventures (46.6) (80.7) Total operating profit (loss) (187.6) 2,641.0 Total profit (loss) of the period Generation 288.9 357.4 Transmission 7.7 45.4 Distribution (1,726.0) 745.5 Holding and others 847.0 392.3 Total profit (loss) of the period (582.5) 1,540.7 Total profit (loss) attributable to owners of the company Generation 275.8 328.4 Transmission 7.7 45.4 Distribution (1,045.0) 290.5 Holding and others 776.7 339.0 Total profit attributable to owners of the company 15.2 1,003.3 Generation 13.1 29.0 Distribution (681.0) 455.0 Holding and others 70.3 53.4 Total profit (loss) attributable to non-controlling interest (597.7) 537.4 (1) For the purposes of presenting segment information the indirect interest of our segment Transmission has been consolidated proportionally 7 As of December 31, As of September 30, (Pesos) (audited) (Pesos) (unaudited) (U.S.$) (unaudited) STATEMENT OF FINANCIAL POSITION Non-current assets: Investments in joint ventures 226,894,893 256,858,938 27,407,057 Investments in associates 133,169,84 131,486,493 14,029,715 Property, plant and equipment 9,218,009,975 12,712,370,826 1,356,420,276 Intangible assets 872,384,009 850,287,440 90,726,359 Biological assets 1,894,481 1,863,870 198,876 Financial assets at fair value through profit and loss 963,012,962 1,233,448,450 131,609,950 Deferred tax asset 93,681,916 98,548,334 10,515,187 Trade and other receivables 954,842,893 1,134,404,867 121,041,919 Total non-current assets Current assets: Biological assets 198,470 121,181 12,930 Inventories 135,570,860 200,051,291 21,345,635 Financial assets at fair value through profit and loss 1,028,577,127 2,565,054,177 273,693,361 Derivative financial instruments - 1,738,000 185,446 Trade and other receivables 2,896,835,156 4,447,212,901 474,521,223 Cash and cash equivalents 335,234,106 312,578,651 33,352,396 Total current assets Total assets Shareholders’ equity Share capital 1,314,310,895 1,314,310,895 140,238,038 Additional paid-in capital 342,105,475 344,477,771 36,756,058 Legal reserve 14,304,190 51,462,158 5,491,054 Voluntary reserve 271,779,611 977,780,998 104,330,025 Reserve for directors’ options 266,060,067 266,060,067 28,388,825 Retained earnings (Accumulated losses) 743,159,355 1,003,290,145 107,051,872 Other comprehensive loss (32,191,096) (31,956,254) (3,409,758) Equity attributable to owners of the company Non-controlling interest 633,431,122 1,146,722,310 122,356,200 Total equity Non-current liabilities: Trade and other payables 1,909,433,852 2,565,588,864 273,750,412 Borrowings 3,731,267,723 5,134,712,589 547,877,997 Deferred revenue 109,089,120 133,783,555 14,274,814 Salaries and social security payable 62,858,307 81,437,357 8,689,432 Defined benefit plans 196,587,957 231,238,167 24,673,300 Deferred tax liabilities 470,584,488 552,674,482 58,970,815 Taxes payable 274,654,874 386,851,345 41,277,352 Provisions 119,455,898 213,306,723 22,760,000 Total non-current liabilities 8 As of December 31, As of September 30, (Pesos) (audited) (Pesos) (unaudited) (U.S.$) (unaudited) Current liabilities: Trade and other payables 4,536,471,292 6,376,275,559 680,353,773 Borrowings 839,303,970 1,422,422,342 151,773,617 Deferred revenue 763,684 763,684 81,486 Salaries and social security payable 725,274,898 800,199,727 85,381,960 Defined benefit plans 26,759,690 44,681,809 4,767,585 Taxes payable 231,928,622 837,199,426 89,329,858 Derivative financial instruments 47,880,462 33,103,700 3,532,192 Provisions 24,242,670 59,638,000 6,363,423 Total current liabilities Total liabilities Total liabilities and equity (1) Solely for the convenience of the reader, Peso amounts as of September 30, 2015 have been translated into U.S.$ at the average between the purchaser and seller exchange rates for U.S.$ quoted by Banco Nación on September 30, 2015 of Ps. 9.372 to U.S.$ 1.00. 9 Consolidated Results of Operations for the Nine Months Ended September 30, 2014 and 2015 Generation Segment Generation net sales increased by 21.5% to Ps. 1,902.2 million for the nine months ended September 30, 2015 from Ps. 1,565.3 million for the nine months ended September 30, 2014, mainly attributable to the effect of the growth in average electricity selling prices calculated for the segment (Ps. 280.3 per MWh for the nine months ended September 30, 2015, compared to Ps. 214.2 per MWh for the nine months ended September 30, 2014, which represents a sales increase of Ps. 488.2 million), partly offset by a decline in the amount of electricity sold by the segment (6,738 GWh for the nine months ended September 30, 2015, compared to 7,385 GWh for the nine months ended September 30, 2014, which represents a sales decrease of Ps. 181.4 million). Average electricity generation selling prices mainly reflect the impact of the new remuneration scheme under SE Resolution No. 482/2015, which was issued in July 2015 and replaced the prior scheme in force under SE Resolution No. 529/2014 with retroactive effect to February 2015. SE Resolution No. 482/2015 enacted changes to the exchange rate, which impacted our revenues under Energ
